MEMORANDUM **
Larry E. Raugust appeals from his guilty-plea conviction and the 77-month sentence imposed for possession of illegal firearms, in violation of 26 U.S.C. §§ 5861(d) and 5845(a), (f), making of illegal firearms, in violation of 26 U.S.C. §§ 5861(f) and 5822, and transfer of illegal firearms, in violation of 26 U.S.C. §§ 5861(e) and 5812.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *226(1967), counsel for Raugust has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Raugust has not filed a pro se supplemental brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
Counsel’s motion to withdraw as counsel on appeal is denied.
The conviction is AFFIRMED, and the sentence is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.